Citation Nr: 0816867	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-34 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956, with additional service in the Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a service connection for bilateral 
hearing loss.  In an August 2006 decision, the Decision 
Review Officer (DRO) readjudiated the veteran's claim on the 
merits and denied service connection.
FINDINGS OF FACT

1.  The veteran's high-frequency sensorineural hearing loss 
in his left ear first manifested during his period of active 
service.  

2.  The veteran's high-frequency sensorineural hearing loss 
in his right ear existed prior to service and was not 
aggravated in service.  The veteran's current right ear 
hearing loss is not related to service or any aspect thereof, 
including noise exposure.


CONCLUSION OF LAW

1.  The criteria for service connection for left ear hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.309 (2007).

2.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §  3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303 (2007).  

When no preexisting condition is noted at the time a veteran 
enters service, the presumption of soundness arises and the 
veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service. Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  
3.304(b) (2007).  
Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (2007).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.

Service connection for some disorders, including 
sensorineural hearing loss, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (2007); 
38 C.F.R. § 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).
In this case, the veteran contends that he has bilateral 
hearing loss that was caused by exposure to heavy artillery 
and anti-aircraft training fire in active service.  His 
service personnel records dated from June 1954 to June 1956 
establish that he was a battery officer assigned to an 
artillery unit.  Thus, the Board finds the veteran was likely 
exposed to acoustic trauma in service.

The veteran's exposure to acoustic trauma supports his 
contention of the incurrence of hearing loss in service.  
However, in order to establish service connection, there 
still needs to be a medical nexus linking a current 
disability to the in-service injury.

The veteran's medical records associated with his period of 
service as a ROTC cadet, prior to his entry into active duty,  
show that on examination in June 1953, he reported a history 
of "running ears" in childhood.  At that time, he was given 
an audiogram, the results of which, in pure tone thresholds, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
--
40
LEFT
25
20
40
--
35

Parenthetically, the Board notes that prior to November 1967, 
service department audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  The above audiological 
findings have been converted to the ISO standard.

These results reflect high frequency hearing loss in the 
right ear that meets VA criteria for a disability.  38 C.F.R. 
§  3.385 (2007).  The record thereafter shows that on 
examination at the time of his entry into active service in 
June 1954, the veteran was given a whisper voice test on 
which he scored 15/15 bilaterally, which was considered 
normal.  Clinical evaluation was otherwise negative for any 
hearing abnormalities.  Nevertheless, given that right ear 
hearing loss was noted on examination in June 1953, prior to 
the veteran's entry into active service, the presumption of 
soundness does not apply with respect to that ear.  
Therefore, the Board finds that high frequency hearing loss 
in the right ear existed prior to service.  38 U.S.C.A. 
§ 1110, 1111; 38 C.F.R. §§ 3.6, 3.304(b).  Conversely, while 
the results of the veteran's June 1953 audiogram indicate 
some high frequency hearing loss in the left ear, they are 
insufficient to constitute a disability by VA standards.  
38 C.F.R. § 3.385 (2007).  Since left ear hearing loss was 
not noted on examination prior to the veteran's entry into 
service, the presumption of soundness applies with respect to 
that ear.  38 C.F.R. § 3.304(b) (2007).

The veteran's service medical records are silent as to any 
complaints, diagnoses, or treatment for hearing loss up until 
the time of his separation from service in June 1956.  At 
that time, the veteran was administered another whisper voice 
test, on which he scored 15/15 bilaterally.  Significantly, 
however, the veteran was also given an audiometric 
examination, the results of which, when converted from the 
ASA standard to the ISO standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-- 
30
LEFT
15
10
10
--
40

These results reflect high frequency left ear hearing loss at 
4000 Hertz that meets VA criteria for a disability.  
38 C.F.R. § 3.385 (2007).  In this regard, the Board 
acknowledges that at service separation, the hearing in both 
ears was assessed as normal under whisper voice test.  
Nevertheless, the Board finds that the probative value of 
that measurement is outweighed by the results of the 
contemporaneous audiometric examination, which demonstrated 
left ear high-frequency hearing loss.  38 C.F.R. § 4.85(a) 
(1994); Godfrey v. Brown, 8 Vet. App. 113 (1995) (observing 
that more accurate hearing-test methods have largely replaced 
the whisper test).  

Because that the service medical records reflect that the 
veteran had normal left ear hearing upon entering service and 
developed hearing loss in this ear by separation from active 
duty, the Board finds that the veteran incurred left ear 
hearing loss in his left ear during service, and that service 
connection is therefore warranted with respect to that ear.  
38 U.S.C.A. § 1110; 38 C.F.R §§ 3.303, 3.385 (2007).  

Conversely, given that the service medical records do not 
reflect a worsening of hearing in the veteran's right ear 
over the course of his active service, his right ear hearing 
loss can not be considered to have been aggravated by 
service.  38 C.F.R. § 3.306 (2007).  Therefore, the Board 
finds that service connection on the basis of aggravation is 
not warranted because the evidence does not show any increase 
in the veteran's preexisting right ear hearing loss during 
service.

The Board acknowledges that the veteran has submitted the 
results of an August 1962 audiometric evaluation that he 
underwent while serving in the Reserves, as well as the 
results of a private audiological examination dated in August 
1981, and a VA audiological examination dated in October 
2006.  However, none of these examinations indicates that the 
veteran's preexisting right ear hearing loss was aggravated 
during his period of active service.  To the contrary, at the 
time of the August 1981 examination, while the veteran 
reported an 18-year history of left ear hearing loss, he 
maintained that he had only noticed a worsening of hearing in 
his right ear during the past year.  Moreover, on VA 
examination in October 2006, the examiner expressly stated 
that the veteran's current right ear hearing loss (assessed 
as normal sloping to moderately severe sensorineural hearing 
loss) was less likely than not related to his active service.  
As a rationale for this opinion, the examiner noted that the 
veteran had exhibited high-frequency sensorineural hearing 
loss prior to entering active duty and that his hearing 
levels had remained stable during service.  There are no 
contrary competent medical opinions of record.  

The Board is sympathetic to the veteran's claims that his 
right ear hearing loss is related to his military service.  
However, as a lay person, he is not competent to give a 
medical opinion, diagnosis, or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
while the veteran can describe symptoms that he experiences, 
he lacks the medical competence to render a diagnosis of 
hearing based on these symptoms, or to relate them to a 
particular circumstance, such as any in-service noise 
exposure.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).

In sum, the Board finds that the evidence is sufficient to 
support the veteran's claim that his currently diagnosed left 
ear hearing loss first manifested during service.  The Board 
thus concludes that he incurred left ear hearing loss as a 
result of his active duty and that the criteria for service 
connection have been met.  With respect to the veteran's 
right ear hearing loss, however, the Board finds that the 
weight of the credible evidence demonstrates that the veteran 
had preexisting hearing loss in this ear that was not 
aggravated during service, and that the veteran's current 
right ear hearing loss is not related to his active service 
or to any incident therein.  As the preponderance of the 
evidence is against the claim for service connection for 
right ear hearing loss, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in January 2005, rating 
decisions in April 2005 and August 2006, and a statement of 
the case in August 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the May 2007 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


